MacIntyre, P. J.
1. Where a county commissioner is in possession of . a county automobile assigned to him for his exclusive use by virtue of his office, but such possession is not in his own right but solely as an officer of the county, such commissioner may not maintain an action in trover in his own name to recover the automobile, even though the automobile was wrongfully taken from such commissioner’s possession, as the commissioner’s possession was that of the county. Mitchell v. Georgia & Alabama Ry., 111 Ga. 760 (36 S. E. 971); and see Central of Ga. Ry. Co. v. Greene, 41 Ga. App. 794(6) (154 S. E. 809); Eibel v. Mechanics Loan & Savings Co., 52 Ga. App. 349 (183 S. E. 133); Paschal v. Godley, 34 Ga. App. 321 (129 S. E. 565); Andrew v. George Muse Clothing Co., 44 Ga. App. 291 (161 S. E. 296). And where, on the trial of the case, such facts and circumstances are made to appear, it is not error for the trial court, after all the evidence is in, to direct a verdict for the defendant in such trover action.
2. In view of the ruling made in the foregoing division of this opinion, it is unnecessary to consider the remaining assignments of error made in the plaintiff’s motion for a new trial.
The trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


Gardner and Townsend, JJ., concur.